DETAILED ACTION
Claims 1-20 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the sound guiding assembly and another sound guiding assembly”. It is unclear what applicant intends to claim by reciting “another” sound guiding assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-7, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al., U.S. Patent No. 10,375,471, patented on 8/6/2019 (Johnson).

As to Claim 1, Johnson discloses a speaker [100], comprising: a casing [102] comprising an opening end [302] and at least one first connecting portion at the opening end [302] (there is a portion for screws; col. 10, lines 52-55); a speaker unit [300] disposed in the casing [102]; and a sound guiding assembly [306] comprising at least one second connecting portion [310], wherein the at least one second connecting portion [310] structurally interferes with the at least one first connecting portion such that the sound guiding assembly [310] is detachably assembled to the opening end [302] of the casing [102] (the connecting portions are attached using screws; col. 10, lines 52-55).

As to Claim 3, Johnson remains as applied above to Claim 1. Johnson further discloses that the sound guiding assembly [306] comprises a reflecting surface [504] facing the speaker unit [300] (see Fig. 5B).

As to Claim 4, Johnson remains as applied above to Claim 3. Johnson further discloses that the speaker unit [300] is adapted to transmit a sound wave to the reflecting surface [504] in a first direction, and the reflecting surface [504] is inclined toward the first direction and is adapted to reflect the sound wave such that the sound wave is transmitted in a second direction (sound is output in a radial direction of the speaker; col. 7, lines 40-48).

As to Claim 5, Johnson remains as applied above to Claim 4. Johnson further discloses that the casing [102] is a cylindrical casing [102] (see Fig. 1), the first direction is an axial direction of the cylindrical casing [102] (the speaker unit [300] points in an axial direction; see Fig. 3), and the second direction is a radial direction of the cylindrical casing (sound is output in a radial direction of the speaker; col. 7, lines 40-48).

As to Claim 6, Johnson remains as applied above to Claim 3. Johnson further discloses that the reflecting surface [504] comprises an elliptical surface (see Fig. 5B).

As to Claim 7, Johnson remains as applied above to Claim 3. Johnson further discloses that the reflecting surface [504] is hidden in an inside of the speaker (the structure is covered with sleeve [104]; see Fig. 1).

As to Claim 15, Johnson remains as applied above to Claim 1. Johnson further discloses that the sound guiding assembly [306] comprises a frame [308] and a sound guiding assembly body [306], the at least one second connecting portion [310] is connected to the frame [308], and the frame [308] limits the sound guiding assembly [306] body within the casing [102] (the frame [308] positions and supports the sound guiding assembly [306]; col. 10, lines 39-41).
Claim 16, Johnson remains as applied above to Claim 15. Johnson further discloses that the sound guiding assembly body [306] and the frame [308] are integrally formed (see Fig. 3). 

As to Claim 18, Johnson remains as applied above to Claim 15. Johnson further discloses that the at least one second connecting portion [310] comprises at least one screwing member (col. 10, lines 52-53), the at least one first connecting portion comprises at least one screw hole (there is a portion to receive the screws; col. 10, lines 52-55), and the frame [308] is screwed to the screw hole using the screwing member [310] (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent No. 10,375,471, patented on 8/6/2019 (Johnson), in view of Goskel et al., U.S. Patent No. 9,883,282, patented on 1/30/2018 (Goskel).

As to Claim 2, Johnson remains as applied above to Claim 1, Johnson does not explicitly disclose that the sound guiding assembly and another sound guiding assembly are respectively made of two of metal, porcelain, ceramic, wood, plastic, and glass. However, providing such a material for similar sound guiding assemblies was well known. Goskel discloses a sound guiding assembly [108] made of two of metal and plastic (the sound guiding assembly [108] “may be formed from plastic, stone, metal, or other rigid material, or any suitable combinations thereof”; col. 4, lines 24-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use any suitable material for the sound guiding assembly, including a combination of metal and plastic, as a known material for sound guiding assemblies.

As to Claim 8, Johnson remains as applied above to Claim 1. Johnson further discloses that the sound guiding assembly comprises a plurality of sound amplifiers [134] arranged at an interval (see Fig. 5A) Johnson does not explicitly disclose that the sound amplifiers form a sound amplifying channel between any two adjacent ones of the sound amplifiers, each of the sound amplifying channels comprises an inlet and an outlet opposite to each other, the outlet has an inner diameter greater than an inner diameter of the inlet, and a sound wave from the speaker unit is adapted to enter the sound amplifying channel through the inlet and is transmitted to an outside of the speaker through the outlet. However, providing such features for a sound guiding assembly was well known. Goskel teaches a similar sound guiding assembly [502] that comprises a plurality of sound amplifiers [606] arranged at an interval to form a sound amplifying channel between any two adjacent ones of the sound amplifiers [606], each of the sound amplifying channels comprises an inlet (formed by [602]; see Fig. 6A) and an outlet [512] (see Fig. 5A) opposite to each other, the outlet [512] has an inner diameter [T2] greater than an inner diameter [T1] of the inlet [602] (col. 5, lines 61-67; col. 6,lines 1-7), and a sound wave from the speaker unit [102] is adapted to enter the sound amplifying channel through the inlet [602] and is transmitted to an outside of the speaker through the outlet [512] (col. 4, lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the sound guiding assembly of Goskel into the speaker of Johnson, for the benefit of improved performance and flatter spectrum (Goskel: col. 6, lines 8-22).

As to Claim 9, Johnson and Goskel remain as applied above to Claim 8. Goskel further discloses that each of the sound amplifiers [606] comprises a paraboloid and a tapered surface (the body surface [504] is parabolic, and the sound amplifiers [606] have a tapered shape [602]; col. 6, lines 27-29; see Fig. 6A).
Claim 10, Johnson and Goskel remain as applied above to Claim 8. Johnson further discloses that the sound amplifiers [134] are hidden in an inside of the speaker [100] (the structure is covered with sleeve [104]; see Fig. 1).

As to Claim 11, Johnson and Goskel remain as applied above to Claim 8. Goskel further discloses that the sound amplifiers [606] are radially arranged (see. Fig. 6A).

As to Claim 12, Johnson and Goskel remain as applied above to Claim 8. Goskel further discloses that the sound guiding assembly [502] comprises a bottom wall [504], and the sound amplifiers [606] are carried on the bottom wall [504] (see Fig. 6B).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent No. 10,375,471, patented on 8/6/2019 (Johnson), in view of Kitagawa et al., U.S. Publication No. 2020/0236462, effectively filed on 10/4/2019 (Kitagawa).

As to Claim 17, Johnson remains as applied above to Claim 15, Johnson does not explicitly disclose that the sound guiding assembly body is combined with the frame through gluing, in-mold forming, or welding. However, combining sound guide assembly parts in such a manner was well known. Kitagawa teaches a sound guide assembly having parts combined by in-mold forming (para. 0060). Therefore, it would have been obvious to one of ordinary skill in the art to combine the sound guiding assembly body 

Allowable Subject Matter
Claims 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 13 recites the unique features of the bottom wall being located between the speaker unit and the sound amplifiers, and the bottom wall comprising an opening. Claim 19 recites the unique features of the at least one second connecting portion comprising at least one elastic arm, an end of the at least one elastic arm comprising an engaging slot, and the at least one first connecting portion comprising at least one engaging block adapted to be engaged with the engaging slot through elastic deformation of the at least one elastic arm. Claim 20 recites the unique features of the at least one second connecting portion comprising at least one engaging slot, and the at least one first connecting portion comprising at least one engaging block adapted to move into the at least one engaging slot with rotation of the frame relative to the casing. The closest prior art does not disclose or suggest such features.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Examiner, Art Unit 2653